Lamar, J.
Whether the plaintiff’s remedy was in trover, or for breach of the warranty, depended on the question as to whether there had been any fraud by the defendant. If there was a mere warranty, title passed. A breach did not void the sale. If there was a fraudulent representation which induced the plaintiff to act to his injury, no title passed, and he could sue in trover. The evidence was conflicting, hut that for the plaintiff was suffi-. cient to sustain the -verdict, either under Dawson v. Pennaman, 65 Ga. 698, Barnett v. Spier, 93 Ga. 762, or Newman v. Claflin, 107 Ga. 89. Judgment affirmed.

All the Justices concur.